Citation Nr: 0033470	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a stomach disability 
based on surgery performed during a VA hospitalization 
from September 22 to October 4, 1995.  

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a myocardial 
infarction based on chemotherapy administered at a VA 
hospital between October 1995 and January 1996.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1959 to August 
1964.  His claims for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a stomach disability and compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a heart 
disability were received on November 4, 1996.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a February 1997 rating action by the 
RO which denied compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a stomach disability and compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a heart disability.  On 
his Substantive Appeal (VA Form 9) dated in February 1998, 
the veteran requested a hearing at the RO before a member of 
the Board.  In a statement dated in August 2000, the veteran 
requested a hearing using videoconference techniques in 
conjunction with this appeal, in lieu of an RO hearing before 
a member of the Board.  This hearing using videoconference 
techniques was scheduled for October 4, 2000, but the veteran 
canceled his appearance prior to this hearing.  

In a statement dated October 4, 2000, the veteran raised the 
issue of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for multiple incisional hernias due to VA 
performed surgery in September 1995.  This matter has not 
been developed and certified for appeal and is referred to 
the RO for initial adjudication under the law and regulations 
governing compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 which became effective on October 1, 1997.  

Only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  


REMAND  


VA hospital clinical records reveal that the veteran was 
hospitalized by the VA in late September 1995 with a history 
of a non healing gastric ulcer which had been treated with 
omeprazole 20 mg. p.o. b.i.d. for six months.  Two days prior 
to the admission, a CT scan was performed for evaluation of 
possible gastric carcinoma/metatastic disease.  At that time 
he was found to have a 6.5-centimeter abdominal aortic 
aneurysm.  On September 28, 1995 the veteran was taken to the 
operating room and underwent an exploratory laparotomy.  In 
the course of this procedure, a large mass was identified 
along the lesser curvature of the stomach extending from the 
pylorus all the way from the esophagogastric junction with 
spread of the lesser curvature mass into the retroperitoneum.  
Nodules were identified on the greater omentum and on the 
liver.  These were biopsied and further biopsies were 
obtained from the gastrohepatic ligament and on the 
retroperitoneal/lesser curvature of the gastric mass.  These 
were returned with the diagnosis of lymphoma.  

In view of the large size of the aneurysm, and given that the 
veteran was expected to survive his gastric lymphoma, it was 
felt that it was in the veteran's best interest to have the 
aneurysm resected and grafted.  In the course of resecting 
the neck of the aneurysm, it was clear that there was 
involvement of the lymphoma around the peritoneal tissues.  
The aneurysm was open and cleaned and a graft was brought 
into the field.  The proximal anastomosis was performed and 
the graft cut to the appropriate length.  The distal 
anastomosis was then sewn.  After the aneurysm sac was 
reapproximated, reperitonealization was undertaken and a 
portion of the omentum was placed on the surface of the 
aneurysm.  The bowel was then replaced and the hemostasis of 
the biopsy sites were checked and found to be intact.  
Closure was then performed with sutures and the skin closed 
with staples.  The veteran was said to tolerate the procedure 
well.  The diagnoses at the time of discharge from the 
hospital in early October 1995 were abdominal aortic 
aneurysm, gastric ulcer, and lymphoma.  

VA outpatient treatment records indicate that the veteran was 
initiated on chemotherapy for the treatment of non-Hodgkin's 
lymphoma of the stomach.  The chemotherapy consisted of 
intervenous Vincistine, 2 mg, intervenous Adriamycin, 90 mg, 
and intervenous Cytoxam, 1360 mg.  

The veteran was again hospitalized by the VA in late October 
1995 because of some drainage from the site of his September 
1995 surgery.  The veteran was given forty-eight hours of 
intravenous antibiotics, and did well.  It was said that 
there was no difficulty from ongoing drainage, erythema, or 
suggestion of wound infections.  The veteran was discharged 
with seven days of antibiotics and was to be seen for 
resumption of chemotherapy for his gastric lymphoma.  

During VA outpatient treatment in early November 1995, the 
veteran complained of midepigastric pain that was constant 
and nonradiating.  He said that it was different from the 
pain caused by his gastric ulcers.  On evaluation, there was 
an area of tenderness that was localized to the right upper 
quadrant.  There was an area of redness and warmth around the 
incision.  The assessments were midepigastric pain of unknown 
cause that may be related to lymphoma, myelosuppression from 
closure, and findings suggestive of cellulitis around the 
surgical site.  When seen in oncology in November 1995, the 
veteran complained of pain under the ribs and tenderness at 
the incision site.  He also reported feeling weak and said 
that he had red blood per the rectum on a bowel movement the 
previous night.  On evaluation, the veteran's blood pressure 
was reported as 150/90.  The assessment was acceptable 
myelosuppression.  Further evaluation that day found the 
surgical wound to be healing well and was free of herniation 
and infection.  In late November 1995, the veteran underwent 
cycle three of his chemotherapy for gastric lymphoma.  At 
that time he had no fever and had normal bowel movements.  
Blood pressure was 130/80.  It was said that he felt "ok", 
but still complained of pain in his incisional site.  

When seen in the VA oncology clinic as an outpatient in mid 
December 1995, the veteran complained of chest pains the 
previous night which had resolved.  This was believed to be 
probably the result of withdrawing Prednisone.  Evaluation of 
the abdomen revealed mild distention.  The suture line was 
well healed.  The assessment was expected neutropenia from 
chemo.  Later in December 1995, the veteran complained of 
pain under the right rib cage and also complained of left 
upper quadrant abdominal pain which comes and goes.  He also 
complained of chest pain that was nonexertional and relieved 
by mylanta.  It was noted that a cardiac diagnosis was 
unlikely and it was decided to proceed with chemotherapy that 
was then administered.  At that time, the veteran's blood 
pressure was 128/90.  In late December 1995 the veteran was 
seen in the vascular clinic.  It was noted that the veteran 
was doing well, but still had a few problems with 
chemotherapy.  The veteran's blood pressure was 120/88.  

During VA outpatient treatment in early January 1996, the 
veteran's abdomen was described as soft and nontender.  There 
were no masses or organomegaly.  Chemotherapy was again 
administered.  At that time, the veteran's blood pressure was 
130/90.  

Private hospital clinical records reflect hospitalization in 
late January 1996 for complaints of chest pain.  A work up 
was consistent with acute myocardial infarction.  It was 
noted that the veteran was status post aortic aneurysm repair 
and it was also noted that he had completed chemotherapy for 
non-Hodgkin's lymphoma a week earlier.  In the course of this 
hospitalization, the veteran underwent percutaneous 
transluminal coronary angioplasty (PTCA) that revealed a 100 
percent occlusion of the left anterior descending was 
subsequently reduced to 30 percent.  The mid left anterior 
descending was also dilated.  It was said that there was 
evidence of severe left ventricular dysfunction with 
anterolateral septal and apical akinesia on initial 
catheterization and PTCA.  At the time of discharge from the 
hospital, the diagnoses were acute myocardial infarction, 
status post PTCA with ejection fraction of 25 percent; 
gastric lymphoma, status post treatment with CHOP times five 
courses, neutropenia secondary to chemotherapy, microcytic 
hypochromic anemia, and recent abdominal aortic aneurysm 
repair.  

The veteran was hospitalized at a VA medical facility in 
March 1996 with complaints of chest tightness of several 
weeks' duration.  A myocardial infarction in January 1996 was 
noted.  On physical evaluation, the veteran's abdomen was 
soft and non-tender.  In the course of this hospitalization, 
the veteran underwent repeat left heart catheterization, a 
left ventriculogram, selective coronary angiography, and an 
ultrasound of the left femoral artery.  The discharge 
diagnosis included coronary artery disease, status post 
myocardial infarction, non-Hodgkin's lymphoma, status post 
abdominal resection and a gastric ulcer.  

In October 1996 the veteran was again hospitalized by the VA 
with complaints of persistent vomiting, generalized weakness, 
constipation, listlessness and distention of the abdomen.  A 
CT scan of the abdomen was negative, except for an abdominal 
aortic aneurysm of 3 to 4 centimeters.  The veteran was 
treated conservatively for his symptoms.  At the time of 
discharge from the hospital, the diagnoses included partial 
small bowel obstruction versus ileus, resolved; coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty, stable; non Hodgkin's lymphoma, status 
post chemotherapy, seems stable, and congestive heart 
failure, compensated.  

VA clinical records reflect outpatient treatment in 1996 and 
1997 for disorders that included coronary artery disease and 
non-Hodgkin's lymphoma.  

For claims received prior to October 1, 1997, 38 U.S.C.A. 
§ 1151 provides, in pertinent part, that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing the statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, etc, was authorized.  In 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical, or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R.§ 3.358(b), 
(c)(1).

38 C.F.R.§ 3.358(c)(3) as applicable here, provides as 
follows: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

In regard to the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a stomach 
disability, the medical evidence indicates that prior to the 
VA hospitalization from September to October 1995 the veteran 
was under treatment for a gastric ulcer.  Since the veteran 
was suspected of having gastric carcinoma prior to this 
hospitalization, he was afforded a CT scan of the abdomen 
that revealed a large abdominal aortic aneurysm.  The basic 
purpose of the VA hospitalization of September and October 
1995 was to perform a laparotomy to explore the possibility 
of gastric carcinoma and this procedure and subsequent 
biopsies unfortunately confirmed the presence of carcinoma in 
the form of non Hodgkin's lymphoma.  Since the veteran was 
expected to survive the lymphoma, it was decided that it was 
in his best interest to undergo surgical grafting of the 
abdominal aneurysm.  The records indicate that the 
performance of this procedure was uncomplicated.  Clinical 
records document subsequent treatment for lymphoma and the 
veteran's gastric ulcer, but do not show the existence of any 
other stomach disability which can be associated with the 
surgery performed during the veteran's VA hospitalization in 
September and October 1995.  The small bowel obstruction for 
which the veteran was hospitalized in October 1996 is not a 
stomach disorder, and, in any event, was noted to have 
resolved at the time of discharge from the October 1996 
period of hospitalization.  There is no medical opinion of 
record which addresses questions of whether either the 
gastric ulcer or the gastric lymphoma increased in severity 
due to the surgery performed during the VA hospitalization 
from September 1995 to October 1995. The Veteran's Claims 
Assistance Act of 2000 (Pub L. No. 106-475, 114 Stat. 2096 
(2000) requires that these questions be addressed prior to 
further appellate consideration of the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a stomach disability.

In regard to the veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a myocardial infarction, 
the evidence indicates that the veteran received VA 
administered chemotherapy for non Hodgkin's lymphoma during 
the period from October 1995 to January 1996.  Shortly after 
the completion of this chemotherapy in January 1996, the 
veteran suffered a myocardial infarction.  He was 
subsequently diagnosed with coronary artery disease.  There 
is no medical opinion of record which addresses questions of 
whether the chemotherapy administered by the VA for treatment 
of non-Hodgkin's lymphoma precipitated the myocardial 
infarction which occurred in January 1996.  The underlying 
coronary artery disease which obviously preexisted the 
chemotherapy, and which was manifested by 100 percent 
occlusion of the left anterior descending artery, is shown by 
the evidence to have preexisted both periods of 
hospitalization in question.  The Veteran's Claims Assistance 
Act of 2000 (Pub L. No. 106-475, 114 Stat. 2096 (2000) 
requires that the question of whether the veteran's 
myocardial infarction of January 1996 was precipitated by the 
VA administered chemotherapy for non Hodgkin's lymphoma must 
be addressed prior to further appellate consideration of the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a myocardial infarction 
based on chemotherapy administered at a VA hospital between 
October 1995 and January 1996.  

In view of the foregoing this case is REMANDED to the RO for 
the following actions.  

1. The veteran's claims folder should be 
reviewed by a VA physician who is a 
specialist in cardiovascular diseases 
and/or oncology.  After a thorough 
review of the record, the physician 
should offer medical opinions in 
regard to the following questions: (a) 
did the exploratory laporatomy and 
surgical repair of an abdominal aortic 
aneurysm by the VA during a 
hospitalization from September 22 to 
October 4, 1995 result in an increase 
in severity of the veteran's of the 
veteran's preexisting gastric ulcer or 
gastric lymphoma; (b) did the 
chemotherapy administered by the VA 
between October 1995 and January 1996 
precipitate the veteran's January 1996 
myocardial infarction.  

2. When the above development has been 
completed the RO should review the 
veteran's claims for entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
stomach disability based on surgery 
performed during a VA hospitalization 
from September 22 to October 4, 1995 
and entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a myocardial 
infarction based on chemotherapy 
administered at a VA hospital between 
October 1995 and January 1996.  If 
either of these benefits remain 
denied, and after compliance with any 
necessary notice to the veteran 
required by The Veteran's Claims 
Assistance Act of 2000, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to obtain additional clarifying evidence 
and to comply with newly enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

